Citation Nr: 1129100	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-12 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active service from April 1958 to May 1959.  He died in March 2005.  The appellant is his surviving spouse.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for the cause of the Veteran's death.  

The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2008.  In September 2008, the Board remanded the case for further evidentiary development.  The Board is satisfied that the requested development has been accomplished and will proceed with its appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  


FINDINGS OF FACT

1.  The Veteran died in March 2005; the death certificate lists the immediate cause of death as a post surgery stroke; an underlying cause was not specified and no other conditions were listed as significant conditions contributing to death but not related thereto.  

2.  At the time of the Veteran's death, service connection had been established for rheumatic heart disease with a murmur, rated 10 percent disabling from June 1, 1975; and rheumatic fever with joint involvement, rated noncompensable from October 31, 1960.  

3.  It has not been shown by competent medical, or competent and credible lay evidence that the Veteran's hypertension and coronary artery disease and/or fatal cerebrovascular accident were manifest in service, within one year of the Veteran's discharge, or are proximately due to or aggravated by service or a service-connected disability.  

4.  The most probative evidence shows that a service-connected disability was not either the principal or a contributory cause of the Veteran's death; or was so severe as to have a material influence in accelerating death or involved debilitating effects.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § §§ 1101, 1131, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

Certain additional notice requirements attach in the context of a claim for dependency and indemnity compensation benefits based on service connection for the cause of death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed.Cir. May 19, 2009).  Generally, 38 U.S.C.A. § 5103(a) notice for a dependency and indemnity compensation case must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a condition not yet service-connected.  The content of the notice letter will depend upon the information provided in the claimant's application.  

In a June 2005 letter, prior to the rating decision on appeal, the appellant was provided notice regarding what information and evidence is needed to substantiate a claim for entitlement to service connection for the cause of the Veteran's death, as well as what information and evidence must be submitted by the appellant, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  In accordance with the Board's September 2008 remand directive, in an October 2008 letter, after the rating decision on appeal, she was advised of the Veteran's service-connected disabilities and the ratings assigned at the time of his death as well as the requirements for establishing service connection.  She was also advised of how disability ratings and effective dates are assigned.  

The Board finds that any deficiency with respect to the timing of the notice provided is harmless.  The notice discussed above fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the appellant was fully informed of the evidence that was needed to support her claim.  Moreover, following the notice, the RO readjudicated the appeal, most recently in the October 2009 Supplemental Statement of the Case.  Thus, the Board concludes that there is no prejudice to the appellant due to any defect in the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the appellant nor her representative has pointed out any specific deficiency to be corrected.    


Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA treatment records, two VA opinions, and the appellant's statements, and personal hearing testimony provided in May 2008.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  

The Board notes that it was determined that the earlier VA examiner's opinion provided in March 2006 was inadequate.  Upon remand in September 2008, another opinion was provided in October 2009.  Both opinions reflect that the examiner reviewed the Veteran's past medical history, including the service treatment records, documented the relevant medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board observes that the appellant's representative asserted in his June 2011 brief that the October 2009 addendum opinion was inadequate.  However, a review of the opinion shows that the examiner responded to the Board's inquiries and provided a clear rationale.  Hence, the Board concludes that the October 2009  VA medical opinion is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Additionally, the Board notes that the September 2008 remand noted the addendum opinion would preferably be provided by a cardiologist.  It is not clear from the October 2009 addendum statement whether the reviewer was a cardiologist.  Nevertheless, the request for an opinion from a cardiologist was not absolute and the Board's remand directives were substantially complied with.  Consequently, the Board finds that VA's duty to assist has also been met in this case and a remand is not required.  See Stegall, supra.  


Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010); Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Certain chronic disabilities, such as hypertension and/or coronary artery disease, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a) (2010).  

Service connection may be established for disability which is proximately due to, the result of, or aggravated by, a service-connected disability. 38 C.F.R. § 3.310 (2010).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2010).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1) (2010).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury that primarily caused death.  38 C.F.R. § 3.312(c)(3) (2010).  There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4) (2010).  

In Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992), the Court stated the following:

Further, in cases where the primary cause of death is so "overwhelming" that death would have resulted regardless of the existence of a service-connected disability, a service-connected condition may be found to be a contributory cause of death where that condition has had a "material influence in accelerating death" because it "affected a vital organ and was of itself progressive or debilitating [in] nature".

The Veteran's service treatment records show that the Veteran was hospitalized for rheumatic fever in May 1958 with a history of joint pains for eight days.  There was no heart involvement at that time and there were no cardiac symptoms.  A notation dated in August 1958 also noted a diagnosis of active rheumatic fever without heart involvement.  In November 1958, he was seen for acute rheumatic fever with heart involvement.  In April 1959, rheumatic fever was noted to be active.  It was also noted that there was inactive rheumatic valvulitis with deformity of mitral valve.  Upon VA examination in April 1961, the Veteran was diagnosed with history of acute rheumatic fever, and apical systolic murmur which was noted to be atypical for a valvular murmur but was diagnosed as rheumatic heart disease with minimal mitral insufficiency.  Service connection was established for these disabilities in a May 1961 rating decision and a 30 percent rating was assigned, effective October 31, 1960.  

In a March 1975 rating decision, the RO proposed to reduce the Veteran's 30 percent rating for rheumatic heart disease to 10 percent, effective June 1, 1975.  The Veteran appealed to the Board and in an August 1975 decision, the Board affirmed the 10 percent rating.  

A VA treatment summary report dated in March 2005 showed that the Veteran had a history of chest pain, shortness of breath, fatigue and some dizziness since 1974.  He was admitted in February 2005 for a planned coronary artery bypass graft.  Initially, he was following commands, but he subsequently suffered a post-surgical cardiovascular accident with left hemiparesis.  He underwent a tracheostomy and PEG placement, and had been doing well until March 2, 2005 when he developed a sterna dehiscence.  Additional surgery was performed and the sternum was rewired and closed.  He again did well initially, but the wound began to drain again and he went to the operating room again for a sternectomy.  After this procedure, he was in the intensive care unit and he developed renal failure and gastrointestinal problems.  Further surgery was declined and the ventilator was stopped at the family's request.  He died on March [redacted], 2005.  An autopsy was declined by the family.  The death certificate listed the immediate cause of death as post surgery stroke.  An underlying cause was not specified and no other conditions were listed as significant conditions contributing to death but not related thereto.  

In a March 2006 opinion, a VA examiner reviewed the Veteran's claims file and found that there was no clinical evidence that the Veteran's post surgery stroke was related to a cardiac condition.  Hence, it was concluded that it was less likely that the Veteran's death was related to his service-connected rheumatic heart disease with murmur.  

In support of her claim, the appellant submitted treatise evidence that she obtained from the internet.  In one document, it was noted that cardiovascular disease was the most commonly attributed cause of death in rheumatoid arthritis patients.  In another article it was concluded that patients with rheumatoid arthritis have an increased prevalence and decreased control of hypertension.  In another article, it was noted that rheumatoid arthritis is associated with an increased burden of cardiovascular disease.  

In an October 2009 addendum opinion, a VA examiner reviewed the Veteran's file and noted that the medical records did not show that the Veteran had any cardiac sequelae from rheumatic fever as there was no evidence of valvular damage or pancarditis, which were the cardiac manifestations of heart involvement in rheumatic fever.  It was concluded that since the Veteran suffered from coronary artery disease and not residual or valvular pancarditis, it was less likely that his coronary artery disease was proximately due to or aggravated by his service-connected rheumatic fever with murmur.  

Based on the evidence of record, the Board finds that the most probative evidence is against the claim for service connection for the cause of the Veteran's death.  Hence, the claim may not be granted.  The Veteran's service medical records do not show that he was treated for hypertension or coronary artery disease during his service, and his post-service medical reports do not show that either disease was manifested to a compensable degree within one year of his separation from service.  The Board notes that, in the absence of a demonstration of continuity of symptomatology, the initial manifestation and diagnosis of a disability years after service is too remote from service to be reasonably related to service.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology after service).  See also 38 C.F.R. §§ 3.307, 3.309; Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the March 2006 opinion concluded that it was not likely that the Veteran's fatal stroke was related to a heart condition, including the service-connected rheumatic disease with murmur, and the October 2009 opinion concluded that it was less likely that the Veteran's coronary artery disease was proximately due to or aggravated by his rheumatic fever residuals, including the murmur.  The appellant has not submitted a competent opinion from a medical professional in support of her claim.  

The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, the Internet articles submitted by the appellant are of a general nature and do not contain any information or analysis specific to the Veteran's case.  Additionally, the evidence contains a discussion and conclusions about the relationship between rheumatoid arthritis and hypertension and heart disease, and the Veteran was service-connected for residuals of rheumatic fever - not rheumatoid arthritis.  As such, the treatise evidence submitted by the appellant is of no probative value.  The Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

With respect to the appellant's contentions, the Board observes that a layperson, such as the appellant, is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Board finds that hypertension, heart disease, residuals of rheumatic fever, and cerebrovascular accidents are complex medical issues for which lay testimony alone would be inadequate to support the claim.  Hence, the appellant's statements offered in support of the claim do not constitute competent medical evidence and are also lacking in probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

Finally, the Board has considered the provisions of 38 C.F.R. § 3.312(c)(3), (4) since one of the Veteran's service-connected conditions involved a vital organ, i.e., his heart.  Here, however, the Board finds that there is no reasonable basis for finding that the Veteran's service-connected rheumatic disease with murmur was of such severity as to have a material influence in accelerating his death from a post surgery stroke or that his service-connected disabilities resulted in debilitating effects and a general impairment of the Veteran's health such that he was materially less capable of resisting the effects of other diseases or injuries that caused the death.  In this regard, the Board points out that at the time of his death, his service-connected disabilities could not be considered severe in light of the combined 10 percent rating that was in effect at the time of his death.  Moreover, this 10 percent rating was in effect for almost 30 years.  

Consequently, the Board finds that the service records and the post-service medical evidence outweigh the appellant's contentions, lay statements and treatise evidence to the effect that the Veteran's cause of death is related to his service.  While the Board is sympathetic to the appellant's loss, the medical evidence does not support a finding that the Veteran's death is related to his military service or his service-connected disabilities.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, the claim must be denied.  


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


